Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 29, 2006                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

  132155                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 132155
                                                                    COA: 270965
                                                                    Oakland CC: 2003-192851-FC
  PAUL GEORGE PAQUETTE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 7, 2006 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 29, 2006                   _________________________________________
           t1120                                                               Clerk